Per Curiam,
The plaintiff did not get off the car at Fourth street, and it was not there that the accident occurred for which this action was brought. He says that he had articles in both hands, and that he stood with one foot on the lower step and one on the platform while passing from Fourth street to Third street, and that, while in this position, and crowded between two men, he fell from the car while it was passing in its mere ordinary motion. He was asked, “ Q„ The car proceeding in the usual way and jolting as it went over Third street ? A, Yes, sir. Q. It was *578the usual progress of the car as it crossed another street, over a railroad track? A. Yes, sir, a jolt.” Of course there was no proof of any negligence in this on the part of the defendant, and the court very properly entered a compulsory nonsuit.
Judgment affirmed.